PER CURIAM:
John Wilson appeals the district court’s order dismissing without prejudice his complaint, which was construed as an action pursuant to Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388, 91 S.Ct. 1999, 29 L.Ed.2d 619 (1971), for failure to state a claim upon which relief could be granted. See 28 U.S.C. § 1915A(b)(l) (2000). In his informal brief, Wilson fails to address the district court’s ruling that his action could not proceed because a favorable outcome of the lawsuit would undermine the validity of his conviction, citing Heck v. Humphrey, 512 U.S. 477, 486-87, 114 S.Ct. 2364, 129 L.Ed.2d 383 (1994). Therefore, Wilson has waived appellate review of that issue. See 4th Cir. R. 34(b) (“The Court will limit its review to the issues raised in the informal brief.”). Accordingly, we affirm the district court’s ruling. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.